                                                                                      Case 2:17-cv-07251-FMO-E Document 49 Filed 05/10/19 Page 1 of 2 Page ID #:357



                                                                                        1

                                                                                        2

                                                                                        3

                                                                                        4

                                                                                        5

                                                                                        6

                                                                                        7

                                                                                        8

                                                                                        9

                                                                                       10
GARTENBERG GELFAND HAYTON LLP




                                                                                       11
                                IN CL UD ING PRO F ES S IO N A L CO R PO R AT IO NS




                                                                                                               UNITED STATES DISTRICT COURT
                                     A L IM IT ED LI A BI L IT Y P AR TN E RS HI P




                                                                                       12
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                       13

                                                                                       14   SECURITIES AND EXCHANGE                  Case No.: 2:17-cv-07251-FMO-E
                                                                                       15   COMMISSION,

                                                                                       16              Plaintiff,          ORDER RE: JOINT STIPULATION
                                                                                       17                                  [48] TO CONTINUE EXPERT
                                                                                                 vs.
                                                                                                                           DISCOVERY AND MOTION
                                                                                       18
                                                                                            TWEED FINANCIAL SERVICES, INC. RELATED DEADLINES
                                                                                       19   and ROBERT RUSSEL TWEED,
                                                                                       20              Defendants.
                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                 1
                                                                                            ORDER RE: JOINT STIPULATION TO CONTINUE EXPERT DISCOVERY AND MOTION RELATED
                                                                                                                              DEADLINES
                                                                                      Case 2:17-cv-07251-FMO-E Document 49 Filed 05/10/19 Page 2 of 2 Page ID #:358



                                                                                        1          Upon review and consideration of the Stipulation submitted by plaintiff
                                                                                        2   Securities and Exchange Commission (“Plaintiff”), by and through its attorneys of
                                                                                        3   record Lynn M. Dean and DoHoang T. Duong and defendants Tweed Financial
                                                                                        4   Services, Inc. and Robert Russel Tweed (“Defendants”), by and through their
                                                                                        5   attorneys of record, the Court hereby grants the Joint Stipulation based on the good
                                                                                        6   cause shown by the parties:
                                                                                        7

                                                                                        8   IT IS HEREBY ORDERED THAT:
                                                                                        9         1)    The date by which expert discovery shall be completed is hereby
                                                                                       10               continued from May 20, 2019 to June 14, 2019; and
GARTENBERG GELFAND HAYTON LLP




                                                                                       11         2)    The last date by which the Parties may file motions for summary
                                IN CL UD ING PRO F ES S IO N A L CO R PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR TN E RS HI P




                                                                                       12               judgment or any other dispositive motion is hereby continued from June
                                                                                       13               24, 2019 to July 19, 2019.
                                                                                       14

                                                                                       15         The proposed revised dates shall not affect the scheduled trial date.
                                                                                       16

                                                                                       17   IT IS SO ORDERED.
                                                                                       18

                                                                                       19

                                                                                       20
                                                                                            Dated: May 10, 2019                    ___________/s/_________________
                                                                                                                                   Honorable Fernando M. Olguin
                                                                                       21                                          United States District Judge
                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                     2
                                                                                            ORDER RE: JOINT STIPULATION TO CONTINUE EXPERT DISCOVERY AND MOTION RELATED
                                                                                                                              DEADLINES
